Title: To Benjamin Franklin from F. Franklin Laboureau, 25 April 1778
From: Laboureau, Madame F. Franklin
To: Franklin, Benjamin


This woman’s identity is tantalizing. She gives no substantial clues to whom she is. She mentions one man, and another two years later mentions her; but they are only names to us. After this letter she wrote Franklin two others that survive; each adds a bit of detail but leaves her story in shadow. One of January 22, 1781, repeats her request for an interview, in fact repeats some sentences word for word; she comments on how much her father’s traits resemble Franklin, who by then has accorded her and her husband “récéptions gratieuses,” and speaks of great misfortunes. This time she signs herself “f. franklin femme Laboureau.” Her undated letter, on which some one has penciled “Jany 22 –81,” is also unsigned, and explains that a firm in which all their funds were invested has gone bankrupt and left them without hope; could Franklin not find some position for her husband? The only reference to her that we have discovered is in the spring of 1780, when a man in the postal service mentions in passing that she told him she was related to Franklin.
These bare bones merely raise questions. If the Doctor encouraged her to call, as she says here, was her purpose to reveal the relationship? Did he acknowledge it in his subsequent “récéptions gratieuses,” and if so on what ground? Why did she approach him twice, almost three years apart, in virtually the same terms? Who was her husband? Later editing may turn up at least some tentative answers, but for the moment we are baffled.
 
Monsieur
Ce 25 avril 1778
Là reception gratieuse donts vous voulûtes bien nous honnorer, mon mary et moy, et agreer le désir que j’avais d’avoir l’honneur de vous voir avec Monsieur le chevalier de mahony, m’onts chaque jour fait désirer l’instant heureux pour vous en tèmoigner ma juste reconnaissançe. Ma Santé m’a Empêché jusqu’a présant de satisfaire l’envie Extreme de profiter de là permission que vous avez eû là bonté de nous en donner; a présant que je me trouve en etat de sortir, je suis bien empressées de vous randre mes hommages, mais comme tous vôs moments sont employées et calculées, je ne croy pas me devoir présanter chez vous, sans savoir que ma visitte ne vous serà pas incomode. C’est pourquoy je vous demande la permission de vous randre mes devoirs mercredy prochain 29 avant onze heure. Si ce jour et cétte heure pouvait vous déranger, Monsieur, j’espere que vous voudrez bien me le faire scavoir. Si je ne reçois pas l’honneur de votre réponçe, voudrez vous bien que je regarde vôtre silançe comme une approbation à l’empressement que j’ay d’avoir le bonheur de vous voir Mercredy. Je suis avec Veneration et un respectueux attachement Monsieur Votre tres humble et tres obeissante servante
FRANKLIN LaboureauA l’eņcienne autellede Vallois rue de tournon
 
Notation: franklin Laboureau 25. avril 1778.
